Case 3:20-cv-00218-GCS Document 100 Filed 02/03/21 Page 1 of 7 Page ID #572




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 HANNAH FINNEGAN,                           )
                                            )
                  Plaintiff,                )
                                            )
 vs.                                        )
                                            )         Cause No. 3:20-CV-00218-GCS
 JOHN BALDWIN, MELVIN                       )
 HINTON, STEVE MEEKS, KEVIN                 )
 KINK, RUSSELL GOINS, DEEDEE                )
 BROOKHART, DANIEL DOWNEN,                  )
 THOMAS STUCK, AMY DEEL-                    )
 HOUT, KELLY HARRIS, LYNDSEY                )
 TROTTER, VIPIN SHAH,                       )
 HERMICLE, WEXFORD HEALTH                   )
 SOURCES, INC., and ALAN PASELY,            )
                                            )
                  Defendants.               )

                               MEMORANDUM & ORDER

SISON, Magistrate Judge:

       Plaintiff Hannah Finnegan, an inmate in the custody of the Illinois Department of

Corrections (“IDOC”) at Lawrence Correctional Center (“Lawrence”), first brought suit

against Defendants under 42 U.S.C. § 1983 on February 26, 2020. (Doc. 1). After

preliminary review pursuant to 28 U.S.C. § 1915A, Plaintiff’s amended complaint alleges

all defendants exposed her to a substantial risk of serious physical injury and failed to

protect her in violation of the Eighth Amendment. (Doc. 16 & 67). Plaintiff also brings

suit for negligence under state law against Defendants Shah, Hermicle, and Wexford

Health Sources, Inc. (Doc. 16 & 67). In her amended complaint, Plaintiff alleges that, as a

transgender woman undergoing female-to-male transition, IDOC appropriately



                                        Page 1 of 7
Case 3:20-cv-00218-GCS Document 100 Filed 02/03/21 Page 2 of 7 Page ID #573




classified her as “vulnerable.” (Doc. 67, p. 4). Plaintiff was therefore to be given a single-

cell assignment. (Doc. 67, p. 5). Instead, Plaintiff was placed in a double-cell with a male

prisoner serving a 15-year sentence for predatory criminal sexual abuse; that prisoner

was under investigation by IDOC for allegedly abusing a past cellmate. (Doc. 67, p. 6).

Plaintiff states that shortly after the assignment, her cellmate sexually assaulted her. Id.

       Defendants Baldwin, Brookhart, Downen, Funk, Goins, Hinton, Kink, Meeks,

Pasley, and Stuck (“Defendants”) filed a motion for summary judgment on January 11,

2021, alleging that Plaintiff failed to exhaust her administrative remedies as required by

the Prison Litigation Reform Act. (Doc. 87). As exhibits to their memorandum in support

of the motion, Defendants included placeholders to add various grievances pertaining to

the underlying sexual assault. (Doc. 88, Exh. E & Exh. F). Shortly thereafter and with

Plaintiff’s consent, Defendants filed a motion to file these exhibits under seal because the

exhibits contained “confidential information relating to Plaintiff’s medical and mental

health diagnoses and treatment.” (Doc. 89, p. 2). The grievances in question are as follows:

       i.     08-18-42: grievance pertaining to the underlying assault;

       ii.    08-18-42: grievance pertaining to Plaintiff’s placement and status as
              “vulnerable;”

       iii.   08-18-42: grievance pertaining to the investigation into Plaintiff’s assault;

       iv.    08-18-42: grievance pertaining to security and mental health staff’s
              involvement in Plaintiff’s placement;

       v.     08-18-43: grievance pertaining to acquiring additional testing for sexually
              transmitted infections (“STIs”) and therapy;

       vi.    08-18-44: grievance requesting Plaintiff have her gender legally changed;


                                          Page 2 of 7
Case 3:20-cv-00218-GCS Document 100 Filed 02/03/21 Page 3 of 7 Page ID #574




       vii.    08-18-44: grievance pertaining to Plaintiff’s “overall experience,”
               conditions, and treatment; and

       viii.   A September 12, 2018 grievance pertaining to Plaintiff’s former cellmate’s
               subsequent placement.

(Doc. 89). Defendants’ primary argument in support of summary judgment is that

Plaintiff did not name or describe Defendants in her grievances sufficiently to exhaust

her administrative remedies. Id. The memorandum in support of Defendants’ motion for

summary judgment includes all of Plaintiff’s grievances filed during the time applicable

to the underlying incident. Id.

       Because parties moving to seal must justify the claim of secrecy, on January 12,

2021, the Court ordered Defendants to file a supplemental brief analyzing the need for

sealing the exhibits despite the exhibits’ importance to the issue of exhaustion. (Doc. 92,

citing Baxter Int’l v. Abbott Labs., 297 F.3d 544, 548 (7th Cir. 2002)). Defendants stated that

they brought the motion to seal in a show of good faith, in order to protect Plaintiff’s

health information, and that they intended to defer to Plaintiff for further briefings as to

why the exhibits should be sealed. (Doc. 95).

       On January 14, 2021, Plaintiff filed a motion to strike exhibits E and F from

Defendants’ memorandum in support of their motion for summary judgment. (Doc. 93).

Plaintiff asserts that she will only rely on four of the seven grievances at issue

(collectively, “08-18-42”); therefore, the remaining grievances are irrelevant. (Doc. 93). If

the Court strikes Defendants’ exhibits, Plaintiff states that she will file the relevant

grievances, which do not need to be sealed. (Doc. 93, p. 3). In the alternative, Plaintiff

requests that specific pages of exhibits E and F be sealed: pages Bates stamped 47, 125-

                                          Page 3 of 7
Case 3:20-cv-00218-GCS Document 100 Filed 02/03/21 Page 4 of 7 Page ID #575




132, and 138-145 of exhibit E; and pages Bates stamped 433-444 and 474-477 of exhibit F.

(Doc. 93, p. 4). Defendants have no objection to filing these pages under seal. (Doc. 95, p.

3).

         The Court now considers Defendants’ motion to seal (Doc. 89) and Plaintiff’s

motion to strike. (Doc. 95). For the reasons delineated below, both motions are DENIED.

         The Court may strike an insufficient defense or any redundant, immaterial,

impertinent or scandalous material from a pleading, either sua sponte or by motion. See

FED. R. CIV. PROC. 12(f). Rule 12 is intended to avoid unnecessary expenditures of time

and money by removing material irrelevant to the matter of controversy. See Miller v.

PAM Transport Inc., No. 19-cv-242-JPG-GCS, 2019 WL 4962954, at *2 (S.D. Ill. Oct. 8, 2019)

(internal citations omitted). However, motions to strike are generally disfavored. Id. A

moving party must therefore show prejudice in order to succeed on a motion to strike. Id.

(internal citations omitted). The Court should grant a motion to strike when the material

at issue bears no logical relation or connection to the subject matter of the controversy

and causes significant prejudice to one or more of the parties. Id. (internal citations

omitted); see also Talbot v. Robert Matthews Distributing Co., 961 F.2d 654, 665-666 (7th Cir.

1992).

         Motions to seal are similarly disfavored. See In re Sprecht, 622 F.3d 697, 701 (7th Cir.

2010). Materials the parties submit to influence judicial opinion are presumptively open

to inspection. See Baxter Int’l, 297 F.3d at 545. This presumption supports public

confidence in the judiciary by enabling oversight and facilitating the understanding of

judicial decisions. See Gonzales v. Home Nursery Inc., No. 14-cv-1140-MJR-DGW, 2016 WL

                                            Page 4 of 7
Case 3:20-cv-00218-GCS Document 100 Filed 02/03/21 Page 5 of 7 Page ID #576




6705447, at *1 (S.D. Ill. Sept. 22, 2016)(citing Goessel v. Boley Int’l, Ltd., 738 F.3d 831, 833

(7th Cir. 2013)). Accordingly, these materials are to be made public to the maximum

extent consistent with respect for trade secrets, the identities of under cover agents, and

“other facts that should be held in confidence.” Hicklin Eng’g, L.C. v. Bartell, 439 F.3d 346,

348 (7th Cir. 2006), abrogated on other grounds by RTP LLC v. Orix Real Estate Capital, Inc.,

827 F.3d 689, 692 (7th Cir. 2016). This public interest does not always trump the property

and privacy interests of the litigants; however, it can be overridden only if the latter

interests predominate in the particular case. See Citizens First National Bank of Princeton v.

Cincinnati Ins. Co., 178 F.3d 943, 945 (7th Cir. 1999). Such a showing requires

demonstrating good cause for sealing a part or the whole of the record in the case. Id.

(internal citations omitted). “Even in cases involving substantial countervailing privacy

interests such as state secrets, trade secrets, and attorney-client privilege, courts have

opted for redacting instead of sealing the order or opinion.” Mitze v. Saul, 968 F.3d 689,

692 (7th Cir. 2020).

       Plaintiff alleges that grievance v, vi, vii, and viii contain Plaintiff’s private medical

information and that the grievances are not pertinent to the exhaustion of her

administrative remedies, as she will not defend against the motion for summary

judgment by relying on those grievances. (Doc. 93, p. 3). In response, Defendants state

that the grievances are those pertinent to the alleged assault. (Doc. 95, p. 3).

       It is clear that each grievance bears a logical relation and connection to the issue of

the exhaustion of administrative remedies. Each grievance contains information

necessary to evaluate to what extent Plaintiff gave the prison the opportunity to address

                                           Page 5 of 7
Case 3:20-cv-00218-GCS Document 100 Filed 02/03/21 Page 6 of 7 Page ID #577




her claims internally prior to litigation. See Woodford v. Ngo, 548 U.S. 81, 93

(2006)(outlining the purpose of the exhaustion requirement). Furthermore, although

Plaintiff has pointed out that the grievances contain her private medical information, she

has not demonstrated substantial prejudice. Cf. Talbot, 961 F.2d at 666 (finding substantial

prejudice when one party accused the other of intentionally causing a salmonella

outbreak without any underlying factual support). While medical information may be

sensitive, it is nevertheless in issue and central to this case. Accordingly, the motion to

strike is denied.

       Though the motion to seal requests sealing all of exhibits E and F, both Plaintiff

and Defendant agree that the 08-18-42 grievances do not require sealing. (Doc. 93, p. 3).

Furthermore, Plaintiff and Defendant also agree that pages to be sealed within exhibits E

and F are limited to those Bates stamped 47, 125-132, and 138-145 in Exhibit E; and Bates

stamped 433-444 and 474-477 in Exhibit F. (Doc. 93 & 95). However, Plaintiff’s only

contention in support of sealing these documents is that they contain Plaintiff’s medical

information.

       Courts sympathize with those who feel their medical information should not be

published simply because they chose to avail themselves of the right of judicial review.

See Mitze, 968 F.3d at 692. However, “embarrassment, incrimination, or exposure to

further litigation will not, without more, compel the court to seal its records.” Id. (quoting

Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179 (9th Cir. 2006)). At the very least,

such plaintiffs should expect the medical basis for the claim will be made public. Id.

(rejecting a motion to seal in a social security case). Though Plaintiff’s medical

                                          Page 6 of 7
Case 3:20-cv-00218-GCS Document 100 Filed 02/03/21 Page 7 of 7 Page ID #578




information is private, this private interest, without more, is insufficient to outweigh the

public’s interest in transparent judicial proceedings. Accordingly, the motion to seal is

also denied.

                                         CONCLUSION

       For the above-stated reasons, Defendants’ motion to seal (Doc. 89) and Plaintiff’s

motion to strike (Doc. 93) are denied.

       IT IS SO ORDERED.                                                  Digitally signed
                                                                          by Judge Sison 2
       Dated: February 2, 2021.                                           Date: 2021.02.02
                                                                          16:34:56 -06'00'
                                                        ______________________________
                                                        GILBERT C. SISON
                                                        United States Magistrate Judge




                                          Page 7 of 7
